Title: To James Madison from Thomas Jefferson, 13 July 1813
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello July 13. 13.
I was so unlucky as to write you a long letter of business, when, as I learned soon afterwards, you were too ill to be troubled with any matter of business. My comfort has been in the confidence that care would of course be taken not to disturb you with letters. My hope in writing the present is of a pleasanter kind, the flattering one that you are entirely recovered. If the prayers of millions have been of avail, they have been poured forth with the deepest anxiety. The inclosed letter from mr. Fulton will inform you why a similar one did not go to you direct, and that this is forwarded by express desire. Mr. Fulton’s ingenuity is inexhaustible, and his disinterested devotion of it to his country very laudable. If his present device depended on me I should try it, on the judgment of an officer so well skilled as Decatur. It is one of those experiments which neither the personal interest nor the faculties of a private individual can ever bring into use, while it is highly interesting to the nation. Intersected as we are by many and deep waters, and unable to meet the enemy on them with an equal force, our only hope is in the discovery of the means which ingenuity may devise whereby the weak may defend themselves against the strong. This is done at land by fortifications, and, not being against any law of nature, we may hope that something equivalent may be discovered for the water.
You know the present situation of our friend Strode, entirely penniless. How he comes to be left to subsist himself by his labours in subordinate emploiments, while his son is at his ease, I am not informed; nor whether they have had any difference. Yet the fact is that he is in indigence, and anxious to get his living by any services he can render. You know his qualifications. The public iron works, the Armoury, the Army or some of the sedentary offices at Washington may perhaps offer some employment analogous to his talents. His wish is to earn a livelihood; and altho’ in his letter to me he does not propose to sollicit any thing, yet the expressions of his situation shew that some decent emploiment could not fail to be very acceptable.
We are at the close of the poorest harvest I have ever seen. I shall not carry into my barn more than one third of an ordinary crop. But one rain to wet the ground since April. A remarkeable drying wind with great heats the first days of the harvest dryed up the stem of the wheat so that it fell before the scythe instead of being cut. I have seen harvests lost by wet, but never before saw one lost by dry weather. I have suffered more by the drought than my neighbors. Most of them will make half a crop; some two thirds. Much of the evil had been prepared by the winter and the fly. It is not too late yet for the corn to recover should there come rains shortly. It never was seen so low before at this date. Our gardens are totally burnt up: and the river so low that you may almost jump over it in some places. Wishing a speedy and perfect reestablishment of your health I pray you to accept the assurance of my constant & affectionate esteem & respect
Th: Jefferson
